           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 AUDREY L. HOLMES,                         )
                                           )
                     Plaintiff,            )
                                           )
 -vs-                                      )      Case No. CIV-19-684-F
                                           )
 GPM SOUTHEAST LLC f/k/a E-Z               )
 MART,                                     )
                                           )
                     Defendant.            )


                                      ORDER

        Contemporaneous with the filing of this employment discrimination case,
plaintiff, Audrey L. Holmes, filed an application to proceed in this court without
prepaying fees or costs. Doc. no. 2. In accordance with 28 U.S.C. § 636, the
application was referred to United States Magistrate Judge Suzanne Mitchell. On
July 29, 2019, Magistrate Judge Mitchell issued an order requiring plaintiff to
supplement her application by providing certain information. Doc. no. 4. Plaintiff
timely filed her supplement. Doc. no. 5. Shortly thereafter, on August 19, 2019,
Magistrate Judge Mitchell issued a Report and Recommendation, recommending
that plaintiff’s application be granted in part and denied in part. Doc. no. 6.
        In the Report and Recommendation, Magistrate Judge Mitchell opined that
plaintiff is financially able to pay the $400 filing fee in monthly payments.
Consequently, Magistrate Judge Mitchell recommended that plaintiff make $25.00
monthly payments until the $400.00 filing fee is paid in full, with the first $25.00
payment to be made on the date determined by the court, and thereafter, with plaintiff
paying $25.00 on or before the first day of each month. Magistrate Judge Mitchell
also recommended that the clerk of the court not issue process until at least $100.00
has been paid by plaintiff toward the $400 filing fee in this matter.
        Magistrate Judge Mitchell advised plaintiff of her right to object to the Report
and Recommendation on or before September 9, 2019 and that failure to make a
timely objection to the Report and Recommendation waives her right to appellate
review of the factual and legal issues addressed.
        The record reflects that no objection to the Report and Recommendation has
been filed by plaintiff within the time prescribed by Magistrate Judge Mitchell. It
also reflects that on September 3, 2019, the clerk of the court received a $25.00
payment from plaintiff. With no objection being filed and a $25.00 payment being
received from plaintiff, the court finds that the Report and Recommendation of
Magistrate Judge Mitchell should be accepted, adopted and affirmed. The court also
determines that the date of plaintiff’s first payment of $25.00 is September 3, 2019
(the date plaintiff made her $25.00 payment). Plaintiff shall be required to pay
$25.00 on or before the first day of each month until the $400.00 filing fee is paid in
full.
        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Suzanne Mitchell on August 19, 2019 (doc. no. 6) is ACCEPTED,
ADOPTED and AFFIRMED.
        Plaintiff’s Application to Proceed in District Court Without Prepaying Fees
or Costs, filed July 26, 2019 (doc. no. 2), is GRANTED in part and DENIED in
part.
        Plaintiff is DIRECTED to pay $25.00 on or before the first day of each month
until the $400.00 filing fee is paid in full. If the first day of a month falls on a
Saturday or Sunday, plaintiff’s $25.00 payment shall be due on the Monday
following that Saturday or Sunday.



                                            2
        Failure of plaintiff to pay the filing fee as directed by the court may result in
plaintiff’s complaint and action being dismissed pursuant to the Federal Rules of
Civil Procedure.
        The clerk of the court shall not issue process until at least $100.00 of the
$400.00 filing fee has been paid by plaintiff. The clerk of the court shall notify the
court when at least $100.00 has been paid by plaintiff.
        IT IS SO ORDERED this 10th day of September, 2019.




19-0684p001.docx




                                            3
